UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-6104


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

EARL MCCRAE SCALES,

                Defendant – Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Chief District Judge. (1:04-cr-00337-JAB-1)


Submitted:   March 30, 2010                 Decided:   April 6, 2010


Before WILKINSON, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Earl McCrae Scales, Appellant Pro Se.  Angela Hewlett Miller,
Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Earl McCrae Scales appeals the district court’s order

denying his motion for sentence reduction, pursuant to 18 U.S.C.

§ 3582(c)(2) (2006).         We have reviewed the record and find no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.         United States v. Scales, No. 1:04-cr-

00337-JAB-1.     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the   court   and   argument    would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                     2